                       Case 3:19-cv-30071-MGM Document 1 Filed 05/24/19 Page 1 of 6

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction
                                                                                                                  filed
                                                                                                       mmm
                                        United States District Court ,••v
                                                                     for the                                                  '      '

                                                                    District of
                                                                                                                       COURT
                                                                           Division
                                                                                                                    OF MASS
                                                                                                                        ASS,


                                                                               Case No.      1^- ^611
                                                                                            (to befilled in by the Clerk's Office)
                                          Sm\)RL
                            Plainiifffs)
(Write theJull name ofeach plaintiffwho isfiling this complaint.
Ifthe names ofall the plaintiffs cannotfit in the space above,
please write "see attached" in the space and attach an additional
page with thefull list ofnames.)


                                       ReR.R.t -Loo\£
                                 f—

                             Defendantfs)
(Write the full name ofeach defendant who is being sued. Ifthe
names ofall the defendants cannotfit in the space above, please
write "see attached" in the space and attach an additional page
with the full list ofnames.)



                                    COMPLAINT AND REQUEST FOR INJUNCTION
                                        Tc5rft7                                FR£?fV\ (Y\7 hcuSF 301-30'-/
                                                                                                                                                   sr
I.        The Parties to This Complaint
          A.         The PIaintiff(s)
                                                                                                                   Q^ocKToi^
                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.

                                Name

                                Street Address
                                                                                   nanpcp. .£rR£i£T
                                City and County                       <Pa\rvry-riCLb
                                State and Zip Code
                                                                           fHft           O/lJlR
                                Telephone Number
                                E-mail Address
                                                                    rit93Bsr^use L\V£.CQm
          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (ifknown). Attach additional pages if needed.

                                                                                                                                     Page 1 of 6
                       Case 3:19-cv-30071-MGM Document 1 Filed 05/24/19 Page 2 of 6

Pro Se 2 (Rev. 12/16) Complaint and Request for Injuncrion


                     Defendant No. 1

                                Name                         mopjl [^[}€
                                Job or Title (ifknown)


                                                                         \/if L
                                Street Address

                                City and County
                                State and Zip Code
                                                                            'zs: >4 B-XRy
                                Telephone Number
                                                             .^ja^:M=u^3X9-i
                                E-mail Address (ifknown)


                     Defendant No. 2

                                Name
                                                             TnHh/ ro,
                                Job or Title (if known)
                                Street Address
                                                             5lUI5£3^^SZZZZZZ
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (ifknown)


                     Defendant No. 3

                                Name

                                Job or Title (ifknown)
                                Street Address

                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (ifknown)


                     Defendant No. 4

                                Name

                                Job or Title (ifknown)
                                Street Address

                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (ifknown)




                                                                                      Page 2 of 6
                       Case 3:19-cv-30071-MGM Document 1 Filed 05/24/19 Page 3 of 6

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction


IL        Basis for Jurisdiction


          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship ofthe
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State ornation and the amount atst^e ismore than $75,000 isa diversity ofcitizenship case. Ina
          diversity of citizenship case, no defendant may be a citizen ofthe same State as any plaintiff.

          What is the basis for federal court jurisdiction? (check all thatapply)
                  I Ipederal question                              S Diversity ofcitizenship

          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     are at issue in this case.




          B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                     1.         The Plaintiff(s)

                                a.         If the plaintiff is an individual
                                           The plaintiff, (name)                                                , is a citizen ofthe
                                           State of (name)


                                b.         If the plaintiff is a corporation
                                           The plaintiff, (name)                                                , is incorporated
                                           under the laws of the State of (name)                                                       ,
                                           and has its principal place of business in the State of (name)



                                (Ifmore than one plaintiffis named in the complaint, attach an additionalpageproviding the
                                same informationfor each additionalplaintiff^)
                     2.         The Defendant(s)

                                a.         If the defendant is an individual

                                           The defendant, (name)                                                     citizen of
                                           the State of (name)                                              . Or is a citizen of
                                           (foreignT

                                                                                                                           Page 3 of 6
                       Case 3:19-cv-30071-MGM Document 1 Filed 05/24/19 Page 4 of 6


ProSo2 (Kcv. 12' 16) Comptaini arKi Rcguctt tor{niunctioii



                                b.         If the defendant is a corporation
                                           The defendant, (mum)                          -                 , is incorporated under
                                           the laws of the State oYOhuiw)                                            t ^nd has its
                                           principal place oC business in the State ot'fmuu'j)
                                           Or is incorporated under the laws of           muiou)
                                           and has its principal place ol"business in fiumej

                                (If more (hem one defeudmU is named in (he complahU, a((ach anaddidonal pageproviding (he
                                Kama informalian for each addidonal defendant.)

                      3.         t he Amount in C.ontrover.sj'

                                 l iteamount in controversy- the amount the plainliifclaijus thedefendant owes or the amount at
                                stak&^'s more than 575,000, not counting interestand costs of court, because(explain):

                             tAO WlClllt „6.e^ ioms-£a&                                          D£8r- o£^J^)SqDCiAj2jQJit £>u£D
                            Jo\^ m &OLLt^CrHG(i, 15 SOGD                                            \lS,OOO.oO fhfi. Hl5 Rficisr
III.       Sfafement of Claim                                                                                     fc' C/c nri [//Ut\

           Write a short and plain statement ofthe claim. Do not make legal arguments. State as briefly aspossible the
           facts showing that each plaintiff is entitled to the injunction or other relief sought. Slate how each defendant
           was involved and what each defendant did that caused theplaintiff harm orviolated the plaintiffs rights,
           including the dates and places ofthat involvement or conduct. Ifmore than one claim is asserted, number each
           claim and write a short and plain statement ofeach claim in a separate paragraph. Attach additional pages if
           needed.


           A.         Where did the events giving rise to your claim(s) occur?


                  BVfc /<y TrnuGL^rmMll iis/ BdjnTMj^L
                  yGMs P6r0. LJrtEls/ ftW £/ &lRLFR\£^t) L£B£j>i££lXC1JRS
                   dm FoA H£i^ To Fny                                                 Plots/// QkJ££L3HG SMo
           B.         What date and approximate time did the events giving rise to your claim(s) occur? j            ^        ^ C,OURJ

             JDLttisLjvlT?-/9iL/9<rbl5K RcWCStrVTs (nojsli'^ve pj£jSAe Lo^>'S, HE
                  KmU.-i HoU To (AONiPuLOTG Thc CoopJ SiSTelA u/jiH His-
                                           ^l\/A pfK\\/i                       Jo CH


                                                                                                                          I'dgo 4 ot 6
                       Case 3:19-cv-30071-MGM Document 1 Filed 05/24/19 Page 5 of 6

ProSe 2 (Rev. 12/16)Complaint and Request for Injunction


          C.        What are the facts underlying your claini(s)? (Forexample: What happened toyou? iFho did what?
                     Wasanvone else involved? Whoelse saw what happened?)
                      Ojv OcTobsP-                                 'Zon           _
                    JoH(V pf] GLBLL}^j^£jS,.^iTij£,Jr£i9(OJHSF0^£-j:>
                     dWJ) FhRceo me: Tn £i&h/ rifi/                                                     mp.n/r Tn

                                                                                                     JoJmTkcT. m i House
W. lrreparab.e,„ju^                                           4^        fY^V G>05\H£55 FR0(A HUChOO/
          Explain why monetary damages at a latertime would not adequately compensate you for the injuries you
          sustained, are sustaining, or will sustainas a result of the eventsdescribed above, or why such compensation
          could not be measured.

                                PieRRe Lduls \3 £ SC/^m - S o H N m 6-BLUi6-h-££
      (l3uS£AHB PMili.L£ix£UM^jk£XmM^S^^^                                                                  foK
          h?uR                             Co -jf ((If: ft Lor nr Tit^ec. /noa/gV. ^7^w^r/
           f loR\pi9 tb nH33l9CW3FT&-hlHN-/
V.        Relief


          State briefly and precisely what damages or other relief the plaintiffasks the court to order. Do not make legal
          arguments. Includeany basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitledto actual or
          punitive money damages.

        f^DWiSlUE P.eRRE L0015 OUEi:^                                          ^ \50,000.DO rof^ Soks
        f %£COjR}[> pt\ip UPS-l^fiDeJ) i)V HER HUOS£ IN                                                        5HB FK(in\\S£>
        "(bJ'Hi SHCK P£Ie£ Tne. S8LG.. uFL

          3bHM                    b-HLLna-HEp, frClTzp LiKt (\ 5L(\V£ FH^SFtR,^
       NhJonpDftmG£s,yHSLiT^
      J                           COURT To ORMR HiT\ Tu Pi^y p^fc ^ ijj; ua&£CL .
          hJii5^£vAc£A.J(ilB-K£_ BnDST£P6-£.. oF-^SP, OOQ.oO-^ Pn/ my H0O3E
          11^ FLoI{{£)P Tb Pi^Y lh£ F'iRST pi^-yME^/r       wt
                             uivi)EK i)uRC55 fA/ PCTobEp 2-2
                        Case 3:19-cv-30071-MGM Document 1 Filed 05/24/19 Page 6 of 6

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction



VI.       Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the costof litigation; (2) is supported by existing lawor by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely haveevidentiary support aftera reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements of Rule 11.

          A.         For Parties Without an Attorney

                     I agree to provide the Clerk's Officewith any changesto my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.

                     Date ofsigning:                                \'^
                     Signature of Plaintiff                                   ^
                     Printed Name ofPlaintiff                             L                     JDtr .

          B.         For Attorneys


                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number

                     Name of Law Firm

                     Street Address

                     State and Zip Code
                     Telephone Number
                     E-mail Address




                                                                                                                      Page 6 of 6
